SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT ( as it may be amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of March 19,
2014 (“Effective Date”) by and between Ergo Strategic Partners, LLC (the
“Agent”), in its capacity as collateral agent hereunder (the “Collateral Agent”)
for the purchasers (each a “Secured Party” and collectively, the “Secured
Parties”) party to the Purchase Agreement (as defined below) and Enerpulse
Technologies, Inc., a Nevada corporation (the “Company”).

 

RECITAL

 

A. The Company and the Secured Parties entered into a Note Purchase Agreement
dated as of March 3, 2014 (the “Purchase Agreement”) pursuant to which the
Secured Parties purchased, and the Company issued, Secured Promissory Notes (the
“Notes”) to the Secured Parties dated as of the Effective Date evidencing the
Company’s obligation to repay the Secured Parties certain funds on the terms and
conditions set forth in the Notes.

 

B. The parties have agreed that the Company’s obligations under the Notes will
be secured by the Company’s grant to the Collateral Agent for the benefit of the
Secured Parties of a security interest in and to certain Collateral (as defined
below), pursuant to the terms and conditions of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, and the representations,
warranties, covenants and conditions set forth below, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

AGREEMENT

 

1.            COLLATERAL AGENT.

 

1.1              Appointment of Collateral Agent. Appointment of Collateral
Agent. Each of the Secured Parties appoints, designates and authorizes Ergo
Strategic Partners, LLC as the Collateral Agent for all Collateral, and the
Collateral Agent hereby agrees to act as Collateral Agent for the Secured
Parties pursuant to the terms of this Agreement. Each Secured Party hereby
authorizes the Collateral Agent, and the Collateral Agent agrees, to take such
action on its behalf under the provisions of this Agreement and each Note and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement, the Purchase Agreement or any Note, together with
such powers as are reasonably incidental thereto, including to execute and enter
into this Agreement, the Purchase Agreement and any other instruments relating
to this Agreement and the Notes (the “Purchase Documents”). Notwithstanding any
provision to the contrary contained elsewhere in any Purchase Document, the
Collateral Agent (which term used in this sentence, and in Section 1.2 and
Section 1.5 shall include reference to its affiliates, and its own and its
affiliates' officers, directors, employees and agents) shall not have any duties
or responsibilities, other than the duty to perform its express obligations
under this Agreement and the other applicable Purchase Documents in accordance
with their respective terms, subject in all events to the provisions of this
Agreement limiting the responsibility or liability of the Collateral Agent
hereunder, nor shall the Collateral Agent have or be deemed to have any
fiduciary relationship with any Secured Party under this Agreement, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Purchase Document or
otherwise exist against the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term "agent" herein and in the Purchase
Agreement or any Note with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties. By
acceptance of the benefits of this Agreement (whether by execution hereof or
under the terms of the Purchase Agreement), each Secured Party that is not a
party to this Agreement shall be deemed to have consented to the appointment and
authorization set forth in the first two sentences of this subsection and the
other provisions of this Section 1.

 



 



1.2              Liability of Collateral Agent. Neither the Collateral Agent nor
any of its affiliates, officers, directors, employees, agents or attorneys in
fact shall (i) be liable for any action taken or omitted to be taken by it or
any such person under or in connection with this Agreement or any other Purchase
Document or the transactions contemplated hereby or thereby (except for its own
bad faith, gross negligence or willful misconduct (provided that the foregoing
shall not limit any liability the Collateral Agent may have arising solely in
respect of its capacity as a Secured Party)), or (ii) responsible in any manner
to any Secured Party for any recital, statement, representation or warranty made
by the Company, or any officer thereof, contained in this Agreement or any other
Purchase Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by the Collateral Agent under or in
connection with, any Purchase Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any Purchase
Document, or for any failure of the Company to perform its obligations hereunder
or thereunder.

 

1.3              Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
communication, signature, resolution, representation, notice, consent,
certificate, affidavit, letter, telegram, facsimile, telex, teletype or
telephone message, electronic mail message, statement or other document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper person or persons, and upon advice and statements of
legal counsel, independent accountants and other experts selected by the
Collateral Agent. The Collateral Agent shall be fully justified in failing or
refusing to take any action under this Agreement, the Purchase Agreement or any
Note unless it shall first receive such advice or concurrence of the Secured
Parties.

 

1.4              Failure to Act. No provision of this Agreement or the Purchase
Agreement shall require the Collateral Agent to take any action that it
reasonably and in good faith believes (based on the written advice of counsel)
to be contrary to a law or to expend or risk its own funds or otherwise incur
financial liability in the performance of any of its duties thereunder (unless
reasonable assurance has been provided for the reimbursement of such funds or
liability).

 

1.5              Indemnification. Each Secured Party shall, based on its pro
rata share of the Indebtedness, severally indemnify the Collateral Agent and its
successors, assigns, agents and employees, from and against any and all losses,
claims, damages, penalties, liabilities, and related reasonable out-of-pocket
expenses imposed on incurred by or asserted against the Collateral Agent, or its
successors, assigns, agents and employees, in any way directly relating to or
arising out of this Agreement and any other Purchase Document, or the ownership,
delivery, possession, use, condition, or disposition of any Collateral, other
than any such losses, claims, damages, penalties, liabilities or expenses
arising out of the gross negligence or willful misconduct of the Collateral
Agent (acting in such capacity).

 

2.            Security.

 

2.1              Grant of Security Interest. As security for the prompt and
punctual payment and performance of all Indebtedness (as defined below) of the
Company to the Secured Parties when and as due under the Notes, the Company
hereby grants to the Collateral Agent for the benefit of the Secured Parties a
security interest in the Collateral (as defined below). For purposes of this
Agreement, “Indebtedness” means all obligations and liabilities of the Company
to the Secured Parties under the Notes.

 

2

 



2.2              Collateral Defined. As used in this Agreement, the term
“Collateral” means, collectively, any and all of the Company’s accounts
receivable and equipment, whether now owned by the Company or hereafter
acquired, and all proceeds thereof.

 

2.3              Collateral Agent and Secured Party Rights. Collateral Agent is
hereby authorized to file one or more UCC-1 Financing Statements with the
Secretary of State of the State of Nevada or any other applicable filing office
evidencing and providing notice of the security interest granted to Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement in the
Collateral.

 

2.4              Release of Collateral. Upon the full and final discharge of all
of the Indebtedness, the Collateral Agent and the Secured Parties will execute
and deliver such documents as may be reasonably necessary and requested by the
Company to release the Collateral from the security interest granted to the
Collateral Agent for the benefit of the Secured Parties in this Agreement.

 

2.5              Termination. When all the Indebtedness has been paid in full
and discharged, this Agreement and the security interest granted to the
Collateral Agent for the benefit of the Secured Parties hereunder will terminate
and a UCC-3 Termination Statement shall be filed by the Collateral Agent
indicate the termination of the security interest created hereby.

 

3.            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Collateral Agent and the Secured Parties that the
statements contained in the following paragraphs of this Section 2 are all true
and correct immediately prior to the execution of the Notes.

 

3.1              Title. The Company owns all right, title and interest in and to
the Collateral.

 

3.2              Right to Grant Interest. The Company has the right to grant the
security interest under this Agreement to Collateral Agent for the benefit of
the Secured Parties in the Collateral.

 

3.3              No Bankruptcy. The Company is not subject to any bankruptcy
case or insolvency proceedings before any court in any jurisdiction. In the
ninety (90) days preceding the date of this Agreement, the Company has not
received any threat from any third party to subject the Company to any
involuntary bankruptcy or insolvency proceeding.

 

4.            Covenants of the Company. So long as any of the Company
Indebtedness to the Secured Parties has not been fully satisfied, the Company
covenants and agrees with the Collateral Agent and the Secured Parties that:

 

4.1              Payment of Indebtedness. The Company will pay all Indebtedness
when due under the Notes.

 

4.2              Condition of Collateral. The Company will maintain the
Collateral in good condition and repair.

 

4.3              Further Assurances. The Company will execute and deliver such
documents as Secured Parties deems necessary to create, perfect and continue the
security interests granted by this Agreement.

 

4.4              Taxes. The Company will pay all taxes due and owing by the
Company at such time as they become due.

 

3

 



4.5              No Sale or Transfer. The Company will not to sell, offer to
sell, or otherwise transfer the Collateral, except in the ordinary course of
business.

 

4.6              Books and Records. The Company will keep, in accordance with
accounting principles consistently applied, complete and accurate books and
records regarding all Collateral.

 

4.7              Inspection. The Company will permit the Collateral Agent and/or
the Secured Parties and their designees at all reasonable times to inspect the
Collateral and Company’s books and records relating to Collateral, and to audit
and make copies or extracts from such books and records.

 

5.            Rights and Remedies Upon Event of Default.

 

5.1              General Remedies. In the event of an occurrence and
continuation of an Event of Default, in addition to exercising any other rights
or remedies the Collateral Agent may have on behalf of the Secured Parties under
the Notes, at law or in equity, or pursuant to the provisions of the Uniform
Commercial Code, the Collateral Agent, at the written direction of any Secured
Party, shall, and without demand first made, exercise any one or all of the
following rights and remedies: (i) collect the Collateral and its proceeds;
(ii) proceed with the foreclosure of the security interest in the Collateral
granted herein and the sale or endorsement and collection of the proceeds of the
Collateral in any manner permitted by law or provided for herein; (iii) collect
payments directly from the account debtors; (iv) institute a suit or other
action against the Company for recovery on the Notes or to effect a sale of the
Collateral; (v) exercise any rights and remedies of a secured party under the
Uniform Commercial Code; and/or (vi) offset, against any payment due from the
Company to the Secured Parties, the whole or any part of any Indebtedness of the
Secured Parties to the Company.

 

5.2              No Election of Remedies. The election by any Secured Party of
any right or remedy will not prevent any Secured Party from exercising any other
right or remedy against the Company.

 

5.3              Proceeds. If an Event of Default occurs, all proceeds and
payments with respect to the Collateral will be retained by the Collateral Agent
for the benefit of the Secured Parties (or if received by the Company will be
held in trust and will be forthwith delivered by the Company to the Collateral
Agent in the original form received, endorsed in blank) and held by the
Collateral Agent for the benefit of the Secured Parties as part of the
Collateral or applied by Collateral Agent for the benefit of the Secured Parties
to the payment of the Indebtedness as provided in Section 5.5 below.

 

5.4              Sales of Collateral. Any item of Collateral may be sold for
cash or other value at public or private sale or other disposition and the
proceeds thereof collected by the Collateral Agent as provided in the Uniform
Commercial Code or under other applicable law. The Company agrees to promptly
execute and deliver, or promptly cause to be executed and delivered, such
instruments, documents, assignments, waivers, certificates and affidavits and
supply or cause to be supplied such further information and take such further
action as the Collateral Agent or the Secured Parties may reasonably require in
connection with any such sale or disposition. The Secured Parties will have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, acting collectively or individually, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in the Company, which right or equity is hereby waived or
released. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least ten (10) days before such sale or other disposition. The
Collateral Agent agrees to give the Company ten (10) days’ prior written notice
of any sale or other disposition of Collateral (or any part thereof) by the
Collateral Agent for the benefit of the Secured Parties.

 

4

 



5.5              Application of Proceeds. The proceeds of all sales and
collections in respect of the Collateral, the application of which is not
otherwise specifically herein provided for, will be applied as follows: (i)
first, to the payment of the costs and expenses of such sale or sales and
collections and the actual attorneys’ fees and out-of-pocket expenses incurred
by the Collateral Agent and the Secured Parties relating to costs of collection;
(ii) second, any surplus then remaining will be applied to the payment of all
unpaid Indebtedness, based on the pro rata amount outstanding in favor of each
Secured Party; and (iii) third, any surplus then remaining will be paid to the
Company.

 

6.            GENERAL PROVISIONS.

 

6.1              Survival of Warranties. The representations, warranties and
covenants of the Company and the Secured Parties contained in or made pursuant
to this Agreement shall survive the execution and delivery of this Agreement and
shall in no way be affected by any investigation of the subject matter thereof
made by or on behalf of any of the Secured Parties or the Company, as the case
may be.

 

6.2              Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.

 

6.3              Governing Law. This Agreement shall be governed by and
construed under the internal laws of the State of Delaware as applied to
agreements entered into and to be performed entirely within Delaware, without
reference to principles of conflict of laws or choice of laws and, to the extent
applicable, by federal law.

 

6.4              Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

6.5              Headings. The headings and captions used in this Agreement are
used only for convenience and are not to be considered in construing or
interpreting this Agreement. All references in this Agreement to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.

 

6.6              Notices. Unless otherwise provided, any notice required or
permitted under this Agreement shall be given in writing and shall be deemed
effectively given (i) at the time of personal delivery, if delivery is in
person; (ii) one (1) business day after deposit with an express overnight
courier for United States deliveries, or two (2) business days after such
deposit for deliveries outside of the United States, with proof of delivery from
the courier requested; or (iii) three (3) business days after deposit in the
United States mail by certified mail (return receipt requested) for United
States deliveries when addressed to the party to be notified at the address
indicated for such party on the signature page hereto, or, or at such other
address as any party or the Company may designate by giving ten (10) days’
advance written notice to all other parties.

 

6.7              Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.

 

6.8           Further Assurances. From and after the date of this Agreement,
upon the request of the Secured Parties or the Company, the Company and the
Secured Parties shall execute and deliver such instruments, documents or other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement.

 

5

 

 



5.9 Waiver and Amendment. Any of the terms and provisions of this Agreement may
be waived at any time by the party that is entitled to the benefit thereof, but
only by a written instrument executed by such party. This Agreement may be
amended only by an agreement in writing executed by the parties.

 

5.10 Delay or Omission. No delay or omission to exercise any right, power or
remedy accruing to any party hereto shall impair any such right, power or remedy
of such party nor be construed to be a waiver of any such right, power or remedy
nor constitute any course of dealing or performance hereunder.

 

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

6

 

 

IN WITNESS WHEREOF, the parties have caused this SECURITY AGREEMENT to be
executed and delivered as of the date first above written.

 

 

COLLATERAL AGENT:

 

Ergo Strategic Partners, LLC

 

 

By: /s/ Peter Polydor  

       Peter Polydor
       Director

 

COMPANY:

 

ENERPULSE TECHNOLOGIES, INC.

 

 

By: /s/ Joseph E. Gonnella

Joseph E. Gonnella

Chief Executive Officer

 



7

